ATTORNEY FOR APPELLANT                                          ATTORNEYS FOR APPELLEE
David W. Stone IV                                               Gregory F. Zoeller
Anderson, Indiana                                               Attorney General of Indiana

                                                   Angela N. Sanchez
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana
__________________________________________________________________________________


                                              In the
                         Indiana Supreme Court                                       Mar 02 2016, 1:44 pm

                              _________________________________

                                      No. 48S02-1509-CR-554

ASHONTA KENYA JACKSON,
                                                               Appellant (Defendant),

                                                   v.

STATE OF INDIANA,
                                                        Appellee (Plaintiff).
                              _________________________________

               Appeal from the Madison Circuit Court 4, No. 48C04-1311-FB-2175
                             The Honorable David A. Happe, Judge
                            _________________________________

       On Petition to Transfer from the Indiana Court of Appeals, No. 48A02-1409-CR-670
                             _________________________________

                                           March 2, 2016

Rush, Chief Justice.

       Obtaining a conviction under the Indiana Racketeer Influenced and Corrupt Organizations
(RICO) Act requires the State to prove a defendant was involved in a “pattern of racketeering activity.”
Here, Jackson was convicted of C-felony “corrupt business influence” (the formal name of the Indiana
RICO offense) for his involvement in three armed robberies during the course of a month. He argues
the State failed to prove the robberies constituted a “pattern of racketeering activity” because there
was insufficient evidence that they amounted to or posed a threat of continued criminal activity.
       We recognize that the United States Supreme Court has written a continuity requirement into
“pattern of racketeering activity” as it appears in the Federal RICO Act. But we also recognize that
the Indiana RICO Act differs significantly from its federal counterpart, including in its definition of
that particular phrase. The plain language of Indiana’s definition does not contain a continuity
element, and well-established rules of construction preclude courts from engrafting an additional
element onto the statute. Accordingly, continuity is not required for a corrupt business influence
conviction.

       That being said, continuity remains a relevant consideration, as the plain language of Indiana’s
definition of “pattern of racketeering activity” does require the State to prove that the incidents of
criminal conduct were “not isolated.” Here, a reasonable fact-finder could draw that inference from
the State’s evidence that Jackson orchestrated the criminal operation and that the robberies’ planning
and coordination became increasingly sophisticated. We therefore affirm his conviction for corrupt
business influence.

                                  Facts and Procedural History

       Beginning on October 1, 2013, Defendant Ashonta Jackson was involved in three armed
robberies in Anderson, Indiana. On that date, he enlisted Edwin Ricard and Gerald Reed to rob a
liquor store. Reed was armed with a gun. Jackson waited in a car down the street, while Ricard
and Reed entered the store, threatened to shoot the clerk, and stole money. After the robbery, the
two fled the scene and later met with Jackson to divide the cash.

       On October 17, Jackson enlisted Ricard to rob the same liquor store again. This time,
Jackson recruited his teenage nephew to drive Ricard to the store, and Jackson lent Ricard a gun.
Ricard entered the store alone, threatened the clerk, and stole money. As before, Jackson waited
down the street in a second car and later met with Ricard to split the proceeds.

       On October 28, Jackson enlisted Ricard and Reed to rob a bank. This time, intending to
distract law enforcement, Jackson instructed Ricard to phone in a bomb threat to a local elementary
school. Again, Jackson waited down the street while Ricard and Reed entered the bank. Both were
armed, and Jackson had again lent Ricard a gun. During the course of this robbery, Reed pistol-
whipped a teller in the head and ordered her to place money in a bag, while Ricard pointed a gun



                                                  2
at two other employees and demanded money. The two fled, later meeting with Jackson to divide
the cash.

        Reed and Ricard were both apprehended shortly after the bank robbery, and Ricard eventu-
ally implicated Jackson, who was then arrested. Jackson was charged with three counts of B-felony
robbery and one count of C-felony corrupt business influence. The State also alleged that Jackson
was a habitual offender.

        A jury convicted Jackson on all counts and adjudicated him a habitual offender. The trial
court sentenced him to an aggregate term of sixty-three years executed. Jackson appealed.

        Among other arguments,1 Jackson asserted that the State presented insufficient evidence
to support his conviction for corrupt business influence. Specifically, Jackson argued that the State
failed to prove that his actions posed a threat of “continued” criminal activity. A majority of the
Court of Appeals agreed and reversed Jackson’s corrupt business influence conviction. Jackson v.
State, 33 N.E.3d 1173, 1179–83 (Ind. Ct. App. 2015). Judge Baker dissented, contending that a
continuity element “appears nowhere in the statute defining the crime.” Id. at 1186 (Baker, J.,
dissenting).

        Both Jackson and the State sought transfer. We denied Jackson’s petition but granted the
State’s. For essentially the reasons Judge Baker identified, we now affirm the trial court.

                                          Standard of Review

        Before we can determine whether sufficient evidence supports Jackson’s conviction, we
must interpret the controlling statute. This involves two distinct standards of review.




1
  Jackson also argued on direct appeal that the trial court erred when it denied his motion for change of
judge; that the State presented insufficient evidence to establish that he was a habitual offender; and that
the trial court abused its discretion when it sentenced him. The Court of Appeals unanimously disagreed
and affirmed the trial court on those matters. Jackson v. State, 33 N.E.3d 1173, 1178–79, 1183–86 (Ind. Ct.
App. 2015). The Court of Appeals, however, did note that the trial court failed to specify which of Jackson’s
convictions was enhanced by the habitual offender adjudication and remanded and instructed the trial court
to revise the sentencing order accordingly. Id. at 1185–86. As to those issues, we summarily affirm the
Court of Appeals. Ind. Appellate Rule 58(A)(2).


                                                     3
            First, we must decide whether proving a “pattern of racketeering activity” under the Indiana
     RICO Act requires the State to show that the criminal incidents amount to or pose a threat of
     continued criminal activity. This is a matter of statutory interpretation, which presents a pure
     question of law we review de novo. E.g., Gardiner v. State, 928 N.E.2d 194, 196 (Ind. 2010).

            Next, we must determine whether sufficient evidence exists to support a conviction under
     the statute as interpreted. When reviewing the sufficiency of the evidence to support a conviction,
     we consider only the probative evidence and reasonable inferences supporting the verdict. Morgan v.
     State, 22 N.E.3d 570, 573 (Ind. 2014). We neither assess witness credibility nor reweigh the evidence,
     and we will affirm the conviction unless no reasonable fact-finder could find the elements of the crime
     proven beyond a reasonable doubt. Willis v. State, 27 N.E.3d 1065, 1066 (Ind. 2015).

                                          Discussion and Decision

I.      The Indiana RICO Act’s Definition of “Pattern of Racketeering Activity” Does Not
        Contain a Continuity Element, but It Does Require the State to Prove that the Criminal
        Incidents Were “Not Isolated.”

            Ten years after Congress enacted the Federal Racketeer Influenced and Corrupt Organiza-
     tions (RICO) Act, 18 U.S.C. §§ 1961–1968 (2012), Indiana enacted its own RICO Act, which is
     otherwise known as the Indiana Corrupt Business Influence Act, Ind. Code §§ 35-45-6-1 to -2
     (2008). See Keesling v. Beegle, 880 N.E.2d 1202, 1205 & n.5 (Ind. 2008). While the Indiana RICO
     Act and its federal counterpart share similarities, there are notable differences too. This case
     requires us to examine one of these differences—particularly, how the phrase “pattern of
     racketeering activity” is used within the two Acts.

            The Federal RICO Act does not define “pattern of racketeering activity” but simply states
     the bare minimum of what a pattern “requires”—two acts of racketeering activity within a
     specified timeframe. 18 U.S.C. § 1961(5) (emphasis added). Because the Federal RICO Act did
     not provide a complete definition of the term, the United States Supreme Court turned to legislative
     history and interpreted the statute as also requiring relatedness and continuity. H.J. Inc. v. Nw.
     Bell Tel. Co., 492 U.S. 229, 237–40 (1989).

            By contrast, the Indiana RICO Act’s definition of “pattern of racketeering activity” is
     complete and self-contained. Its plain language states what that phrase “means” and explicitly lists
     what types of relationships between criminal incidents suffice to prove a “pattern of racketeering


                                                       4
activity.” I.C. § 35-45-6-1(d) (emphasis added). Because the plain language of that definition does
not expressly contain an element of continuity, the State is not required to prove that racketeering
predicates amount to or pose a threat of continued criminal activity. But we also find that the plain
language requires the State to prove that the incidents were “not isolated,” rendering “continuity”
a relevant consideration. Our detailed analyses of these issues follow.

          A. There is no continuity element found in the plain language of the Indiana RICO Act’s
             definition of “pattern of racketeering activity.”

          To convict a defendant of corrupt business influence, the State must prove a violation of
one of the three subsections of Indiana Code section 35-45-6-22—all three of which require a
showing that the defendant engaged in a “pattern of racketeering activity.” That term is defined as
follows:

          “Pattern of racketeering activity” means engaging in at least two (2) incidents of
          racketeering activity that have the same or similar intent, result, accomplice, victim,
          or method of commission, or that are otherwise interrelated by distinguishing
          characteristics that are not isolated incidents. However, the incidents are a pattern
          of racketeering activity only if at least one (1) of the incidents occurred after August
          31, 1980, and if the last of the incidents occurred within five (5) years after a prior
          incident of racketeering activity.

I.C. § 35-45-6-1(d). Racketeering activities include robbery. Id. § 35-45-6-1(e)(10).

          On direct appeal, Jackson asserted the evidence was insufficient to support his corrupt
business influence conviction because the State did not prove one element of “pattern of
racketeering activity.” Specifically, Jackson argued that a “pattern of racketeering activity”

2
    Indiana Code section 35-45-6-2 provides as follows:
          A person:
                  (1) who has knowingly or intentionally received any proceeds directly or indirectly
                  derived from a pattern of racketeering activity, and who uses or invests those
                  proceeds or the proceeds derived from them to acquire an interest in property or to
                  establish or to operate an enterprise;
                  (2) who through a pattern of racketeering activity, knowingly or intentionally
                  acquires or maintains, either directly or indirectly, an interest in or control of
                  property or an enterprise; or
                  (3) who is employed by or associated with an enterprise, and who knowingly or
                  intentionally conducts or otherwise participates in the activities of that enterprise
                  through a pattern of racketeering activity;
          commits corrupt business influence, a Class C felony.


                                                        5
requires proof of continuity—that is, that the string of robberies amounted to or posed a threat of
continued criminal activity—and the State failed to make that showing.

       A majority of the Court of Appeals recognized that the Indiana definition of “pattern of
racketeering activity” does not expressly include an element of continuity. Jackson, 33 N.E.3d at
1179. But the majority nevertheless determined that such a continuity requirement exists, relying
primarily on a United States Supreme Court case interpreting “pattern of racketeering activity” as
it appears in the Federal RICO Act. Id. at 1179–80 (citing H.J., 492 U.S. 229 (1989)). The majority
also referenced two prior Indiana Court of Appeals cases that had adopted a continuity element
into the Indiana RICO Act’s definition of “pattern of racketeering activity.” Id. at 1179–81 (citing
Waldon v. State, 829 N.E.2d 168 (Ind. Ct. App. 2005), trans. denied; Kollar v. State, 556 N.E.2d
936 (Ind. Ct. App. 1990), trans. denied). Ultimately finding that the State presented no evidence
of continuity, the Court of Appeals majority reversed Jackson’s conviction for corrupt business
influence. Id. at 1183.

       Judge Baker dissented on the continuity issue, arguing that statutory construction principles
prohibit a court from “engraft[ing] new words” onto a statute and that the majority added “an
element that is nowhere to be found in the statute defining the crime.” Id. at 1186 (Baker, J.,
dissenting). The dissent further contended that while the United States Supreme Court relied
heavily on legislative history when writing a continuity requirement into the Federal RICO
statutes, no such legislative history exists to examine in Indiana. Id. We agree.

       Our analysis begins with a recitation of some well-established statutory construction rules.
When construing a statute, our primary goal is to ascertain the legislature’s intent. Walczak v.
Labor Works–Ft. Wayne LLC, 983 N.E.2d 1146, 1154 (Ind. 2013). To discern that intent, we look
first to the statutory language and give effect to the plain and ordinary meaning of statutory terms.
Pierce v. State, 29 N.E.3d 1258, 1265 (Ind. 2015). Where the language is clear and unambiguous,
there is “no room for judicial construction.” St. Vincent Hosp. & Health Care Ctr., Inc. v. Steele,
766 N.E.2d 699, 704 (Ind. 2002). In other words, when the meaning of the words is plain on paper,
we need not resort to other rules of statutory construction to divine intent. E.g., id.

       Viewing the relevant statutory language through the lens of those oft-repeated principles,
we conclude that “pattern of racketeering” contains no continuity element. The plain language of



                                                   6
the statute commands this interpretation—“continuity” or a variation of the word appears nowhere
in Indiana’s definition of “pattern of racketeering activity.” Arguably, we could end our analysis
here, with a straightforward pronouncement that the statute simply means what it says. But
important points that bolster this conclusion are also worth mentioning.

       First, a close look at the United States Supreme Court opinion of H.J.—which ultimately
adopted a continuity element into “pattern of racketeering activity” under the Federal RICO Act—
reveals why its approach does not apply to the Indiana RICO Act. At the outset, we recognize that
in construing a state statute, we give consideration to the interpretation of its federal counterpart.
See Ind. Civil Rights Comm’n v. Sutherland Lumber, 182 Ind. App. 133, 140–41, 394 N.E.2d 949,
954 (1979). But the persuasive value of such an interpretation diminishes considerably when the
federal language contains significant variations from our own. Such is the case here.

       The Federal RICO Act describes “pattern of racketeering activity” as follows:

       “[P]attern of racketeering activity” requires at least two acts of racketeering
       activity, one of which occurred after the effective date of this chapter and the last
       of which occurred within ten years (excluding any period of imprisonment) after
       the commission of a prior act of racketeering activity[.]

18 U.S.C. § 1961(5) (emphasis added).

       The H.J. Court observed that by using the word “requires,” the Federal RICO Act does not
provide a definition of “pattern of racketeering activity” but rather states “a minimum necessary
condition for the existence of such a pattern.” H.J., 492 U.S. at 237. In other words, “Section
1961(5) concerns only the minimum number of predicates necessary to establish a pattern; and it
assumes that there is something to a RICO pattern beyond simply the number of predicate acts
involved.” Id. at 238. To identify that “something . . . beyond,” the Court turned to legislative
history to interpret the term. Id. at 238–41. Based on its examination of this history, the Court
concluded that a “pattern of racketeering activity” has two distinct requirements—relatedness and
continuity. Id. at 239. In other words, a “prosecutor must show that the racketeering predicates are
related, and that they amount to or pose a threat of continued criminal activity.” Id.

       But unlike the Federal RICO Act, the Indiana RICO Act uses the word “means” in its
definition and includes a specific and comprehensive list of how predicates could be related to


                                                  7
establish a “pattern of racketeering activity.” This “requires” versus “means” distinction is
significant. In fact, the H.J. Court found it noteworthy that the Federal RICO Act used “requires”
in describing a “pattern of racketeering activity” but used “means” in various other definitions:

       Unlike other provisions in § 1961 that tell us what various concepts used in the Act
       “mean,” 18 U.S.C. § 1961(5) says of the phrase “pattern of racketeering activity”
       only that it “requires at least two acts of racketeering activity, one of which occurred
       after [October 15, 1970,] and the last of which occurred within ten years (excluding
       any period of imprisonment) after the commission of a prior act of racketeering
       activity.”

H.J., 492 U.S. at 237 (alteration in original). And the Court had previously recognized this
important linguistic difference between “means” and “requires” as used in the Federal RICO Act:

       As many commentators have pointed out, the definition of a “pattern of
       racketeering activity” differs from the other provisions in § 1961 in that it states
       that a pattern “requires at least two acts of racketeering activity,” § 1961(5)
       (emphasis added), not that it “means” two such acts. The implication is that while
       two acts are necessary, they may not be sufficient.

Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 n.14 (1985).

       Notably, several other jurisdictions that have confronted this issue have concluded that
because their particular RICO Acts use the term “means” to define “pattern of racketeering
activity,” the definitions are “complete and self-contained.” E.g., People v. Chaussee, 880 P.2d
749, 757 (Colo. 1994) (“We agree with the prosecution that the [Colorado Organized Crime
Control Act] definition of ‘pattern of racketeering activity’ is complete and self-contained.”);
Comput. Concepts, Inc. v. Brandt, 801 P.2d 800, 807 (Or. 1990) (“The use of the word ‘means’
implies that the legislature intended the definition to be complete and self-contained.”).

       We agree with both the United States Supreme Court and other jurisdictions that have noted
the clear and significant distinction between “means” and “requires”—that the former renders a
definition complete, whereas the latter simply states a minimum necessary condition. The Indiana
General Assembly’s choice in using “means” in the Indiana RICO Act’s definition of “pattern of
activity” was an effective departure from the language used in the federal statute. In other words,
while the legislature could have expressly adopted the Federal RICO Act’s “requires” language, it
did not.




                                                  8
       A second, and related, point worth discussing is that the United States Supreme Court
turned to legislative history only after recognizing the federal law’s unique use of the word
“requires” instead of “means.” In other words, examining legislative history was necessary because
“[t]he text of RICO conspicuously fails anywhere to identify . . . forms of relationship or external
principles to be used in determining whether racketeering activity falls into a pattern for purposes
of the Act.” H.J., 492 U.S. at 238.

       Here, given the clear and unambiguous language used in the Indiana RICO Act to define
“pattern of racketeering activity,” we will not delve into legislative history. See Adams v. State,
960 N.E.2d 793, 798 (Ind. 2012). More importantly, as the dissenting opinion from the Court of
Appeals noted, there simply is no legislative history of the Indiana RICO Act to examine. Jackson,
33 N.E.3d at 1186 (Baker, J., dissenting). Plus, “the General Assembly has had the benefit of the
United States Supreme Court’s opinion in H.J. for over two decades but has never elected to adopt
the continuity requirement announced in that case.” Id.

       On the other hand, we must also acknowledge that two prior Court of Appeals cases have
read a continuity requirement into the Indiana RICO Act’s definition of “pattern of racketeering
activity” and that the legislature did not alter the relevant language of the statute after those
decisions, either. See Waldon, 829 N.E.2d at 177; Kollar, 556 N.E.2d at 940–41. “[I]t is well-
established that a judicial interpretation of a statute . . . accompanied by substantial legislative
inaction for a considerable time, may be understood to signify the General Assembly’s
acquiescence and agreement with the judicial interpretation.” Fraley v. Minger, 829 N.E.2d 476,
492 (Ind. 2005).

       But upon inspection of the two cases, it is evident that neither opinion clearly engaged in
the judicial interpretation of a statute. Kollar, in part, discussed whether the State proved a “pattern
of racketeering activity.” 556 N.E.2d 940–41. Referencing H.J., the Kollar court stated, “[T]he
United States Supreme Court concluded that proof of [a pattern of racketeering activity] required
a showing that the racketeering predicates are related and they amount to or pose a threat of
continued criminal activity.” Id. Kollar then proceeded to analyze whether the defendant’s conduct
had met these relationship and continuity requirements. Id. at 941. In turn, Waldon followed Kollar
in stating that a “pattern of racketeering activity” includes a continuity requirement and relied on



                                                   9
H.J. for its discussion of that issue. Waldon, 829 N.E.2d at 177 (citing Kollar, 556 N.E.2d at 940–
41 and H.J., 492 U.S. at 241, 242).

       What is most notable about both of these cases is what they did not do—acknowledge the
significance of writing a continuity requirement into the statute when one did not explicitly exist.
Kollar never stated that it was interpreting the phrase “pattern of racketeering activity” as it appears
in the Indiana RICO Act (and consequently did not recite any principles of statutory interpretation).
It rather adopted the federal interpretation without question, and Waldon simply followed Kollar
as precedent. We cannot say the legislature acquiesced and agreed to a continuity requirement
when neither Kollar nor Waldon signaled that it was engaging in statutory interpretation.

       Further, two post-Kollar Court of Appeals cases discuss “pattern of racketeering activity”
in the context of sufficiency of the evidence without any mention of a continuity element. See
Long v. State, 867 N.E.2d 606, 612–14 (Ind. Ct. App. 2007); Lee v. State, 569 N.E.2d 717, 720–
21 (Ind. Ct. App. 1991), trans. denied. These inconsistencies bolster our conclusion that there was
no clear indication to the legislature that judicial interpretation had written a continuity element
into the definition of “pattern of racketeering activity.” And we stress again that the hierarchy of
interpretive principles moots the concept of legislative acquiescence—the clear statutory language
makes it unnecessary to resort to other statutory construction rules. E.g., Adams, 960 N.E.2d at
798. Ultimately, to the extent that Kollar and Waldon hold that the Indiana RICO Act’s definition
of “pattern of racketeering activity” contains a continuity element, they are disapproved.

       B. The Indiana RICO Act’s definition of “pattern of racketeering activity” requires the
          State to prove that the crimes were “not isolated” incidents, thus rendering continuity
          a relevant consideration.

       Although we hold that there is no continuity element found in the definition of “pattern of
racketeering activity” in the Indiana RICO Act, we believe that continuity can be an important and
relevant consideration.

       The Indiana RICO Act defines a “pattern” of racketeering activity as “two incidents of
racketeering activity . . . that are not isolated incidents.” I.C. § 35-45-6-1(d) (emphasis added). In




                                                  10
      other words, the statute does not apply to sporadic or disconnected criminal acts.3 Thus, although
      failure to prove continuity is not necessarily fatal to a corrupt business influence conviction—since
      it is not a separate element in the statute—the State must still demonstrate that the criminal
      incidents were in fact a “pattern” and not merely “isolated” incidents. And evidence of a degree of
      continuity or threat of continuity is certainly helpful in establishing the necessary “pattern.”

              In some cases, proving that two or more criminal incidents are not isolated will be
      straightforward, as the very nature of the crimes will suggest that they are not sporadic. In others,
      the proof may be more elusive, perhaps indicating that the State is overreaching in its attempt to
      obtain a conviction under the Indiana RICO Act. Ultimately, we are aware that we have not given
      a precise formulation on what proof will suffice, but we believe that future case law will shape and
      bring clarity to the concept of “not isolated.”

II.       There Was Sufficient Evidence to Prove that Jackson’s Armed Robberies Were “Not
          Isolated” Incidents.

              Given what “pattern of racketeering activity” means under the Indiana RICO Act, we now
      address Jackson’s sufficiency of the evidence argument. The State alleged, tracking the language
      of Indiana Code section 35-45-6-2(2), that Jackson, “through a pattern of racketeering activity,
      knowingly or intentionally acquired a direct interest in property: to wit United States Currency
      from multiple armed robberies.”

              Jackson does not challenge whether the State sufficiently proved the other elements; and
      the ample testimony of Jackson’s accomplices established that Jackson intentionally, through three
      armed robberies, acquired the property of U.S. currency. Instead, the only dispute is whether there
      was sufficient evidence to prove a “pattern of racketeering activity.” To resolve that question, we
      revisit the relevant definition:


      3
        It is possible at first glance to misread the phrase “that are not isolated incidents” as applying only to
      criminal acts falling under the catch-all “otherwise interrelated by distinguishing characteristics,” instead of
      one of the enumerated characteristics. But that view makes for an awkward operative phrase:
      “distinguishing characteristics that are not isolated incidents.” It is much more natural to read “not isolated”
      as applying to the entire sentence, rendered as “two incidents of racketeering activity . . . that are not isolated
      incidents.” And in any event, the RICO Act is a criminal statute that we construe strictly against the State.
      E.g., Merritt v. State, 829 N.E.2d 472, 475 (Ind. 2005) (“Penal statutes should be construed strictly against
      the State[.]”). Here, that means requiring the State to prove that in addition to having shared characteristics,
      the criminal acts were “not isolated.”


                                                             11
       “Pattern of racketeering activity” means engaging in at least two (2) incidents of
       racketeering activity that have the same or similar intent, result, accomplice, victim,
       or method of commission, or that are otherwise interrelated by distinguishing
       characteristics that are not isolated incidents. However, the incidents are a pattern
       of racketeering activity only if at least one (1) of the incidents occurred after August
       31, 1980, and if the last of the incidents occurred within five (5) years after a prior
       incident of racketeering activity.

I.C. § 35-45-6-1(d).

       There is no question that racketeering activities include robbery, Id. § 35-45-6-1(e)(10);
that the armed robberies shared, at a minimum, the same intent; and that the robberies took place
within the mandated time frame. All that remains is whether the State proved the incidents were
“not isolated.” Unless no reasonable fact-finder could find this proven beyond a reasonable doubt,
we must affirm Jackson’s conviction for corrupt business influence. See Morgan, 22 N.E.3d at 573.
We find that even though the robberies took place within a short time frame, the nature of the
operation demonstrates that the crimes were not sporadic and that they would have likely continued
into the future, had the operation not been interrupted by the apprehension of Jackson’s
accomplices.

       Several specific facts are telling. Jackson was the mastermind behind each robbery, plotting
the crimes and supervising his recruits. The blueprint he developed let him bear little risk, keeping
a safe distance while his accomplices carried out the crimes and waiting to rendezvous with his
crew until afterward. And Jackson’s coordination of the crimes became more sophisticated over
time. The third armed robbery involved a riskier target, a bank—and a savvier design, calling in a
bomb threat to a local school in an effort to distract law enforcement. There is no indication that
Jackson’s goal was short-lived and that he would have stopped after the third robbery; rather, the
evidence points to the opposite conclusion. In sum, we hold that the fact-finder could reasonably
infer from the nature of the crimes that they were not isolated or sporadic.

                                            Conclusion

       We conclude that the definition of “pattern of racketeering activity” in the Indiana RICO
Act does not contain a continuity element, based on the plain and unambiguous language of the
statute. However, continuity is relevant to whether the incidents were “not isolated,” which is an
element of the definition. Here, there was ample evidence that Jackson’s crimes were “not


                                                 12
isolated,” and we accordingly affirm Jackson’s conviction for corrupt business influence. In all
other respects, including the remand to revise the sentencing order, we summarily affirm the
opinion of the Court of Appeals.

Dickson, Rucker, David, and Massa, JJ., concur.




                                              13